Citation Nr: 0731692	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  02-10 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss prior to April 30, 2002, and in excess of 10 
percent ever since.

2.  Entitlement to an initial evaluation in excess of 30 
percent for vestibulopathy, status post resection of left 
acoustic neuroma.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to April 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  A May 
2002 rating decision increased the evaluation of the 
veteran's bilateral hearing loss to 10 percent effective 
April 30, 2002, the date of a VA audiologic examination.

The claims on appeal were last before the Board in May 2006 
when they were remanded for further development.  That 
development has been completed and the claims are now ready 
for appellate consideration.  


FINDINGS OF FACT

1.  Prior to April 30, 2002, the veteran had hearing loss in 
the right ear with a Numeric Designation of I and hearing 
loss in the left ear with a Numeric Designation of I.

2.  From April 30, 2002, the veteran has hearing loss in the 
right ear with a Numeric Designation of I and hearing loss in 
the left ear with a Numeric Designation of XI.

3.  The veteran's vestibulopathy, status post resection of 
left acoustic neuroma is manifested by dizziness and 
occasional staggering, hearing loss, tinnitus, recurrence of 
acoustic neuroma with aural fullness and cranial nerve 
dysfunction.

4.  The veteran is receiving separate disability evaluations 
for hearing loss, tinnitus, recurrence of acoustic neuroma 
with aural fullness, and cranial nerve dysfunction.




CONCLUSIONS OF LAW

1.  Prior to April 30, 2002, the criteria for a compensable 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 
(2007).

2.  From April 30, 2002, the criteria for an evaluation in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.85, Diagnostic 
Code 6100 (2007).

3.  The criteria for a rating in excess of 30 percent for the 
veteran's peripheral vestibular disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.85-7, 
Diagnostic Code 6204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by 
letters dated in October 2001, May 2005 and May 2006.  These 
letters informed the veteran of the information and evidence 
necessary to substantiate claims of service connection as 
well as claims for higher evaluations, i.e. that the evidence 
had to show that his disability was more severe.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  The veteran was 
provided adequate notice of these elements in a May 2006 
letter; thus the veteran was provided proper notice with 
respect to all elements of the claims on appeal.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant did not receive sufficient VCAA notice in 
a timely fashion.  Nonetheless, any possible prejudice due to 
the timing of adequate notice was cured by subsequent 
readjudication of the issues on appeal in a June 2007 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine).  

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim 38 C.F.R. § 3.159(b)(1).  In this case, the 
aforementioned letters from VA generally advised the veteran 
to provide any other evidence or information that would 
support his claims.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, all private treatment records identified by the 
veteran, as well as all of the veteran's VA records.  Also, 
the veteran was provided several VA examinations in 
furtherance of substantiating the claims on appeal, and 
further assessment is not necessary to make a decision on the 
appeal.  The veteran has not requested VA's assistance in 
obtaining any other evidence.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations Pertaining to Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2007).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Bilateral Hearing Loss

38 C.F.R. § 4.85, Diagnostic Code 6100 (2007), sets out the 
criteria for evaluating hearing impairment using pure tone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI or VIA to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  Table VIA will be used when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

In opening, the Board notes that the claims file includes a 
number of audiological examination reports, which contain 
only charted results.  The Board will not attempt to 
interpret these reports in order to obtain puretone 
thresholds.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Prior to April 30, 2002

On the authorized audiological evaluation in August 1999 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
35
LEFT
10
15
20
35
60

Pure tone averages were 13 for the right ear and 33 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 100 percent in 
the left ear.

Prior to April 30, 2002, a compensable evaluation for the 
veteran's bilateral hearing loss is not warranted under the 
circumstances.  With respect to results of the audiological 
evaluation listed above, the Numeric Designations for the 
veteran's right and left ear hearing loss are I and I, 
respectively.  38 C.F.R. § 4.85, Table VI (2007).  These 
numerical designations, when applied to 38 C.F.R. § 4.85 
Table VII (2007), yield a noncompensable evaluation.  
Accordingly, the claim must be denied.

From April 30, 2002

On the authorized audiological evaluation on April 30, 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
60
LEFT
80
65
70
80
75

Pure tone averages were 33 for the right ear and 73 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 4 percent in 
the left ear.

On the authorized audiological evaluation in March 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
20
55
LEFT
40
55
60
80
80

Pure tone averages were 21 for the right ear and 69 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 52 percent in 
the left ear.

On the Safe Health America audiological evaluation in 
November 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
30
50
LEFT
60
70
70
85
85

Pure tone averages were 24 for the right ear and 78 for the 
left ear.  Speech recognition ability was not measured and 
these measurements cannot therefore be used under the 
regulations outlined above.  

From April 30, 2002, an evaluation in excess of 10 percent 
for the veteran's bilateral hearing loss is not warranted 
under the circumstances.  With respect to results of the 
audiological evaluations listed above, the highest possible 
Numeric Designations for the veteran's right and left ear 
hearing loss are I and XI, respectively. 38 C.F.R. § 4.85, 
Table VI (2007).  These numerical designations, when applied 
to 38 C.F.R. § 4.85 Table VII (2007), yield a 10 percent 
evaluation.  Likewise, with consideration of the veteran's 
left ear under 38 C.F.R. § 4.86, the results yield a Numeric 
Designation of VI which in turn would result in a 
noncompensable evaluation.  Accordingly, the claim must be 
denied.

Vestibulopathy, Status Post Resection of Left Acoustic 
Neuroma

A 10 percent evaluation is for assignment when there is 
occasional dizziness, and a maximum 30 percent disability 
evaluation is warranted when there is dizziness and 
occasional staggering.  See 38 C.F.R. § 4.87, Diagnostic Code 
6204 (2007).  Objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned under this code.  

At the VA examination of August 1999 the veteran reported, 
and service medical records confirm, a history of in-service 
ear surgeries in January and July 1998.  The veteran denied a 
history of otitis media and reported hearing loss and 
tinnitus which began in August 1997 as well as aural fullness 
in the left ear that began following the aforementioned 
surgeries.  The veteran also reported experiencing occasional 
imbalance when lying down or when getting up quickly, and 
that this feeling of imbalance occurred about two to three 
times per day.  Examination revealed that the veteran was 
unstable when he closed his eyes and when pushed needed to be 
stabilized to prevent him from falling.  The impression was 
status post acoustic neuroma excision with neurologic and 
hearing defects.  A review of the veteran's service medical 
records reveals a history of acoustic neuroma manifested by 
hearing loss, tinnitus and dizziness.  

In 2001, the veteran was seen by David W. Hodgens, M.D., on a 
fee basis through VA.  Examination revealed decreased hearing 
in the veteran's left ear, with complaints of left-sided 
feelings of pressure headaches.  The veteran did not report 
numbness or tingling on the left side of his face, but 
reported mild balance difficulty.  The impression was 
recurrence of a left vestibular schwannoma.  

In April 2002, the veteran was seen at the VA medical center 
for examination.  At that time, the veteran reported problems 
with dizziness, fullness of the left ear, and twitching and 
weakness in the left face with sagging thereof.  The 
veteran's gait was normal and Romberg's sign was positive and 
the veteran almost fell over.  He could not maintain a tandem 
stance, stand on his left foot, but could stand on his right 
foot.  The neurological diagnosis was left acoustic neuroma 
with treatment with both surgery and gamma knife with 
residual hearing loss, vestibulopathy, left facial pain and 
slight seventh and eight cranial nerve dysfunction.

In May 2002, the veteran was seen for evaluation of his 
hearing loss.  Otoscopy revealed clear canals with normal 
tympanic membrane characteristics.  Audiological results 
revealed decreased hearing.  

A June 2003 MRI revealed a lesion in the veteran's left 
internal auditory canal measuring approximately 12 x 20 x 13 
mm.  The impression was a recurrence of the veteran's known 
acoustic neuroma.  

The latest VA examination of record is dated in March 2004.  
At that time, the veteran reported a feeling of fullness and 
pressure in his left ear, which was enhanced when he had a 
cold.  The veteran did not report significant vertigo, but 
occasional dizziness, particularly with a head cold.  The 
assessment was of recurrent acoustic neuroma with progressive 
hearing loss, tinnitus and aural fullness.  

The veteran is not entitled to a rating in excess of 30 
percent for his vestibulopathy, status post resection of left 
acoustic neuroma.  The evidence clearly indicates that the 
veteran's vestibular disorder is manifested by dizziness and 
occasional staggering, bilateral hearing loss, tinnitus, 
recurrence of acoustic neuroma with aural fullness and 
cranial nerve dysfunction.  The veteran is receiving separate 
ratings for bilateral hearing loss, tinnitus, recurrent left 
acoustic neuroma and cranial nerve dysfunction, particularly 
of the seventh and eight nerves.  Because 30 percent is the 
maximum schedular evaluation that can be assigned for a 
peripheral vestibular disorder under 38 C.F.R. § 4.87, 
Diagnostic Code 6204, a higher rating thereunder is 
impossible.  The Board finds consideration under 38 C.F.R. 
§ 4.87 Diagnostic Code 6205 to be inappropriate because it 
would provide duplicative evaluations for the veteran's 
hearing loss.  Moreover, the veteran has not been diagnosed 
as having Meniere's syndrome.  Accordingly, the veteran is 
not entitled to a rating in excess of 30 percent for 
vestibulopathy, status post resection of left acoustic 
neuroma.

In reaching its decision with respect to both issues on 
appeal, the Board has considered the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321 (20075).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2007).

The Board has carefully reviewed the record and finds no 
reason to refer this case for extraschedular consideration.  
The veteran and his representative have pointed to no such 
reason.

The record contains no objective evidence that the veteran's 
service-connected hearing loss and vestibulopathy have 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, the record shows, and the veteran 
does not contend otherwise, that he has not been hospitalized 
for his service-connected disabilities since filing his 
claims in 1999.  The Board finds that this does not 
constitute evidence that the veteran's service-connected 
hearing loss and vestibulopathy have necessitated frequent 
periods of hospitalization.

The Board additionally observes that there do not appear to 
be any unusual clinical aspects of the service-connected 
disabilities noted in the medical records, and the veteran 
and his representative have neither identified such or 
indicated that such exist.

Thus, absent any objective evidence that the veteran's 
disabilities, in and of themselves, are productive of marked 
interference with employment, necessitate frequent 
hospitalization, or that the manifestations associated with 
these disabilities are unusual or exceptional, referral for 
consideration of an extra-schedular rating is not warranted.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss prior to April 30, 2002, and in excess of 10 percent 
ever since, is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for vestibulopathy, status post resection of left acoustic 
neuroma, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


